—Determination of respondent Police Commissioner dated May 20, 1996, which dismissed petitioner from her position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered March 7, 1997), dismissed, without costs.
The Commissioner’s finding that petitioner stole money seized at an illegal gambling location during a police raid is supported by substantial evidence, including the videotape *220surveillance of the location, petitioner’s failure to report the allegations of corruption that were made against her in integrity tests conducted by Internal Affairs, and her admittedly false statements concerning the integrity tests given in the departmental interview. The penalty of dismissal is not so disproportionate to the misconduct so as to be shocking to our sense of fairness. We have considered petitioner’s other arguments and find them to be unavailing. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.